DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 24-27 recite, “means for identifying..; means for determining..; means for performing...” (in lines 3-12), which uses the phrase “means for” coupled with functional language, and it is not modified by some structure, material, or acts. Therefore the limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
When reviewing the specification, the claimed “means for” was described as code (e.g., software or firmware) executed by a processor. 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., (hereinafter Kang), U.S. Publication No. 2019/0058517.

As per claim 1, Kang discloses a method for wireless communications at a user equipment (UE) [paragraphs 0008, 0027, a method for wireless communications at a user equipment (a method for receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system)], comprising: 
identifying a first reference signal configured for the UE for a control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identifying a first reference signal configured for the UE for a control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS)]; 
fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identifying a second reference signal configured for radio link monitoring or beam failure detection of the control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS; use one RS for radio link monitoring)]; 
determining, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB [fig. 8, 21, paragraphs 0020, 0235, 0287, claim 12, determining, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB (UE may assume that the CSI-RS and the SSB are quasi co-located with each other; a CSI-RS resource used for the tracking is quasi co-located (QCL) with a CSI-RS resource used for CSI acquisition, a CSI-RS resource used for beam management, or an SS/PBCH block)]; and 
performing the radio link monitoring or the beam failure detection based at least in part on the SSB [fig. 8, 21, paragraphs 0193, 0500, 0516, 0520, performing the radio link monitoring or the beam failure detection based at least in part on the SSB (UE assesses the radio link quality; use one RS for radio link monitoring)].

As per claim 2, Kang discloses the method of claim 1, wherein: 
paragraphs 0287, 0520, 0526, determining the SSB for the radio link monitoring or the beam failure detection comprises determining one or more hops for the quasi-co-location association (UE may be provided with a control resource set through a link to a search space set provided by higher layer parameter for monitoring PDCCH)].

As per claim 3, Kang discloses the method of claim 2, wherein the one or more hops for the quasi-co- location association comprises 
one or more spatial hops between one or more of: a tracking reference signal, a channel state information (CSI) reference signal (CSI-RS) configured for beam management, a CSI-RS configured for CSI, or the SSB [paragraphs 0278, 0625, one or more spatial hops between one or more of: a tracking reference signal, a channel state information (CSI) reference signal (CSI-RS) configured for beam management, a CSI-RS configured for CSI, or the SSB (a spatial QCL at least in an RS set (QCL Type D) may refer to at least one of DL RS types such as an SSB, a P-CSI RS, a SP-CSI RS, or a A-CSI RS)].

As per claim 4, Kang discloses the method of claim 1, 
wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS [paragraphs 0019, 0165, 0386, 0572, 0581, 0684, wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS].

As per claim 5, Kang discloses the method of claim 4, further comprising: 
transmitting a capability message comprising an indication that the UE is not configured to support radio link monitoring or beam failure detection using the CSI-RS [paragraphs 0019, 0684, transmitting a capability message comprising an indication that the UE is not configured to support radio link monitoring or beam failure detection using the CSI-RS (CSI-RS resource set may not be configured both for the tracking and for beam management)].

As per claim 6, Kang discloses the method of claim 1, wherein identifying the second reference signal comprises: 
identifying that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received [paragraphs 0019, 0251, 0499, 0520, 0558, identifying that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received (RS resource set is not configured for both of tracking and beam management)].

As per claim 7, Kang discloses the method of claim 1, 
wherein the first reference signal is configured as a direct quasi-co-location source of a control channel [paragraphs 0020, 0287, 0520, wherein the first reference signal is configured as a direct quasi-co-location source of a control channel (quasi co-location relationship may be configured)].

As per claim 8, Kang discloses the method of claim 1, 
wherein the first reference signal comprises a tracking reference signal [paragraphs 0009, 0019, 0251, 0499, 0520, 0558, wherein the first reference signal comprises a tracking reference signal (RS resource set is used for tracking)].

As per claim 9, Kang discloses the method of claim 1, 
wherein the second reference signal comprises a channel state information (CSI) reference signal (CSI-RS) [paragraphs 0378, 0381, wherein the second reference signal comprises a channel state information (CSI) reference signal].

As per claim 10, Kang discloses the method of claim 1, 
wherein the second reference signal comprises the SSB [paragraphs 0020, 0214, 0511, wherein the second reference signal comprises the SSB (a SS/PBCH block ( SSB) resource)].

As per claim 11, Kang discloses the method of claim 1, further comprising: 
receiving an indication of the quasi-co-location association in one or more of a radio resource control (RRC) message or a Media Access Control (MAC) control element (CE) [paragraphs 0276, 0288, 0290, receiving an indication of the quasi-co-location association in one or more of a radio resource control (RRC) message or a Media Access Control (MAC) control element (quasi co-location relationship may be configured as higher layer parameter; receive RRC configuration)].

As per claim 12, Kang discloses the method of claim 1, wherein: 
determining the SSB for the radio link monitoring or the beam failure detection is based at least in part on a duration of a signal metric for the second reference signal satisfying a threshold [paragraphs 0513, 0514, 0520, 0526, determining the SSB for the radio link monitoring or the beam failure detection is based at least in part on a duration of a signal metric for the second reference signal satisfying a threshold (UE assesses the radio link quality; measurements that are larger than or equal to the corresponding thresholds)].

As per claim 13, Kang discloses an apparatus for wireless communications at a user equipment (UE) [fig. 22, 23, paragraph 0711, an apparatus for wireless communications at a user equipment (multiple UEs 2220)], comprising: 
a processor, memory coupled with the processor [fig. 22, 23, paragraph 0711-0713, a processor, memory coupled with the processor (a processor 221, a memory 2222)]; and 
instructions stored in the memory and executable by the processor [fig. 22, 23, paragraph 0711-0713, 0721, instructions stored in the memory and executable by the processor] to cause the apparatus to: 
identify a first reference signal configured for the UE for a control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identify a first reference signal configured for the UE for a control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS)]; 
identify a second reference signal configured for radio link monitoring or beam failure detection of the control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identify a second reference signal configured for radio link monitoring or beam failure detection of the control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS; use one RS for radio link monitoring)]; 
determine, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB [fig. 8, 21, paragraphs 0020, 0235, 0287, claim 12, determine, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB (UE may assume that the CSI-RS and the SSB are quasi co-located with each other; a CSI-RS resource used for the tracking is quasi co-located (QCL) with a CSI-RS resource used for CSI acquisition, a CSI-RS resource used for beam management, or an SS/PBCH block)]; and 
perform the radio link monitoring or the beam failure detection based at least in part on the SSB [fig. 8, 21, paragraphs 0193, 0500, 0516, 0520, perform the radio link monitoring or the beam failure detection based at least in part on the SSB (UE assesses the radio link quality; use one RS for radio link monitoring)].

As per claim 14, Kang discloses the apparatus of claim 13, wherein the instructions to 
determine the SSB for the radio link monitoring or the beam failure detection are executable by the processor to cause the apparatus to determine one or more hops for the quasi-co-location association [paragraphs 0287, 0520, 0526, determine the SSB for the radio link monitoring or the beam failure detection comprises determining one or more hops for the quasi-co-location association (UE may be provided with a control resource set through a link to a search space set provided by higher layer parameter for monitoring PDCCH)].

As per claim 15, Kang discloses the apparatus of claim 14, wherein the one or more hops for the quasi- co-location association comprises one or more spatial hops between one or more of: 
a tracking reference signal, a channel state information (CSI) reference signal (CSI-RS) configured for beam management, a CSI-RS configured for CSI, or the SSB  [paragraphs 0278, 0625, one or more spatial hops between one or more of: a tracking reference signal, a channel state information (CSI) reference signal (CSI-RS) configured for beam management, a CSI-RS configured for CSI, or the SSB (a spatial QCL at least in an RS set (QCL Type D) may refer to at least one of DL RS types such as an SSB, a P-CSI RS, a SP-CSI RS, or a A-CSI RS)].

As per claim 16, Kang discloses the apparatus of claim 13, 
paragraphs 0019, 0165, 0386, 0572, 0581, 0684, wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS].

As per claim 17, Kang discloses the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit a capability message comprising an indication that the UE is not configured to support radio link monitoring or beam failure detection using the CSI-RS [paragraphs 0019, 0684, transmit a capability message comprising an indication that the UE is not configured to support radio link monitoring or beam failure detection using the CSI-RS (CSI-RS resource set may not be configured both for the tracking and for beam management)].

As per claim 18, Kang discloses the apparatus of claim 13, wherein the instructions to identify the second reference signal are executable by the processor to cause the apparatus to: 
identify that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received [paragraphs 0019, 0251, 0499, 0520, 0558, identify that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received (RS resource set is not configured for both of tracking and beam management)].

As per claim 19, Kang discloses the apparatus of claim 13, 
wherein the first reference signal is configured as a direct quasi-co-location source of a control channel [paragraphs 0020, 0287, 0520, wherein the first reference signal is configured as a direct quasi-co-location source of a control channel (quasi co-location relationship may be configured)].

As per claim 20, Kang discloses the apparatus of claim 13, 
wherein the first reference signal comprises a tracking reference signal  [paragraphs 0009, 0019, 0251, 0499, 0520, 0558, wherein the first reference signal comprises a tracking reference signal (RS resource set is used for tracking)].

As per claim 21, Kang discloses the apparatus of claim 13, 
wherein the second reference signal comprises a channel state information (CSI) reference signal (CSI-RS) [paragraphs 0378, 0381, wherein the second reference signal comprises a channel state information (CSI) reference signal].

As per claim 22, Kang discloses the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive an indication of the quasi-co-location association in one or more of a radio resource control (RRC) message or a Media Access Control (MAC) control element (CE) paragraphs 0276, 0288, 0290, receive an indication of the quasi-co-location association in one or more of a radio resource control (RRC) message or a Media Access Control (MAC) control element (quasi co-location relationship may be configured as higher layer parameter; receive RRC configuration)].

As per claim 23, Kang discloses the apparatus of claim 13, 
wherein determining the SSB for the radio link monitoring or the beam failure detection is based at least in part on a duration of a signal metric for the second reference signal satisfying a threshold [paragraphs 0513, 0514, 0520, 0526, determining the SSB for the radio link monitoring or the beam failure detection is based at least in part on a duration of a signal metric for the second reference signal satisfying a threshold (UE assesses the radio link quality; measurements that are larger than or equal to the corresponding thresholds)].

As per claim 24, Kang discloses an apparatus for wireless communications at a user equipment (UE) [paragraphs 0008, 0027, an apparatus for wireless communications at a user equipment (receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system)], comprising: 
means for identifying a first reference signal configured for the UE for a control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, means for identifying a first reference signal configured for the UE for a control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS)]; 
fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, means for identifying a second reference signal configured for radio link monitoring or beam failure detection of the control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS; use one RS for radio link monitoring)]; 
means for determining, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB [fig. 8, 21, paragraphs 0020, 0235, 0287, claim 12, means for determining, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB (UE may assume that the CSI-RS and the SSB are quasi co-located with each other; a CSI-RS resource used for the tracking is quasi co-located (QCL) with a CSI-RS resource used for CSI acquisition, a CSI-RS resource used for beam management, or an SS/PBCH block)]; and 
means for performing the radio link monitoring or the beam failure detection based at least in part on the SSB [fig. 8, 21, paragraphs 0193, 0500, 0516, 0520, means for performing the radio link monitoring or the beam failure detection based at least in part on the SSB (UE assesses the radio link quality; use one RS for radio link monitoring)].

As per claim 25, Kang discloses the apparatus of claim 24, 
paragraphs 0287, 0520, 0526, determining the SSB for the radio link monitoring or the beam failure detection comprises determining one or more hops for the quasi-co-location association (UE may be provided with a control resource set through a link to a search space set provided by higher layer parameter for monitoring PDCCH)].

As per claim 26, Kang discloses the apparatus of claim 24, 
wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS [paragraphs 0019, 0165, 0386, 0572, 0581, 0684, wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS].

As per claim 27, Kang discloses the apparatus of claim 24, wherein the means for identifying the second reference signal comprises: 
means for identifying that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received [paragraphs 0019, 0251, 0499, 0520, 0558, identifying that a configuration for a reference signal for radio link monitoring or beam failure detection of the control channel has not been received (RS resource set is not configured for both of tracking and beam management)].

As per claim 28, Kang discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 
identify a first reference signal configured for the UE for a control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identify a first reference signal configured for the UE for a control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS)]; 
identify a second reference signal configured for radio link monitoring or beam failure detection of the control channel [fig. 8, 21, paragraphs 0282, 0287, 0320, 0500, 0520, identify a second reference signal configured for radio link monitoring or beam failure detection of the control channel (two DL RSs; a CSI-RS, a PDCCH DMRS, or a PDSCH DMRS; use one RS for radio link monitoring)]; 
determine, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB [fig. 8, 21, paragraphs 0020, 0235, 0287, claim 12, determine, based at least in part on the first reference signal being configured for the UE, a synchronization signal block (SSB) for the radio link monitoring or the beam failure detection of the control channel based at least in part on a quasi-co-location association between the second reference signal and the SSB (UE may assume that the CSI-RS and the SSB are quasi co-located with each other; a CSI-RS resource used for the tracking is quasi co-located (QCL) with a CSI-RS resource used for CSI acquisition, a CSI-RS resource used for beam management, or an SS/PBCH block)]; and 
perform the radio link monitoring or the beam failure detection based at least in part on the SSB [fig. 8, 21, paragraphs 0193, 0500, 0516, 0520, perform the radio link monitoring or the beam failure detection based at least in part on the SSB (UE assesses the radio link quality; use one RS for radio link monitoring)].

As per claim 29, Kang discloses the non-transitory computer-readable medium of claim 28, 
wherein the instructions to determine the SSB for the radio link monitoring or the beam failure detection are executable by the processor to cause the apparatus to determine one or more hops for the quasi-co-location association [paragraphs 0287, 0520, 0526, determine the SSB for the radio link monitoring or the beam failure detection comprises determining one or more hops for the quasi-co-location association (UE may be provided with a control resource set through a link to a search space set provided by higher layer parameter for monitoring PDCCH)].

As per claim 30, Kang discloses the non-transitory computer-readable medium of claim 28, 
wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least paragraphs 0019, 0165, 0386, 0572, 0581, 0684, wherein the UE is not configured to support radio link monitoring using a channel state information (CSI) reference signal (CSI-RS), and the determining is based at least in part on the UE not supporting the radio link monitoring or the beam failure detection using the CSI-RS].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov et al., U.S. Publication No. 2019/0058519, illustrates UE can use the SSB and/or CSI-RS resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JACKIE ZUNIGA ABAD/
Primary Examiner, Art Unit 2469